19-08250-rdd        Doc 108        Filed 02/21/20 Entered 02/21/20 18:02:48            Main Document
                                                Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------- x
                                                                  :   Chapter 11
In re:                                                            :
                                                                  :   Case No. 18-23538 (RDD)
SEARS HOLDINGS CORPORATION, et al.,                               :
                                                                  :   Jointly Administered
                                    Debtors.                      :
----------------------------------------------------------------- x
SEARS HOLDINGS CORPORATION, et al.,                               :
                                                                  :
         Plaintiffs,                                              :
                                                                  :   Adversary Proceeding
v.                                                                :
                                                                      Case No. 19-08250 (RDD)
                                                                  :
Edward Scott Lampert, et al.,                                     :
                                                                  :
                                    Defendants.
                                                                  :
----------------------------------------------------------------- x

                NOTICE OF DEFENDANTS’ JOINT MOTION TO DISMISS
              COUNTS 12 AND 15-22 OF THE FIRST AMENDED COMPLAINT

        PLEASE TAKE NOTICE that upon the accompanying Joint Memorandum of Law in

Support of Defendants’ Motion to Dismiss Counts 12 and 15-22 of the First Amended Complaint

(the “Motion”), the Declaration of Noah A. Levine in Support of the ESL Defendants’ Motion to

Dismiss Regarding the First Amended Complaint and Defendants’ Joint Motion to Dismiss Counts

12 and 15-22 of the First Amended Complaint and accompanying exhibits, the pleadings and

papers on file in this action, and any further submissions as may be presented prior to, and at, the

hearing on this Motion, Defendants Edward S. Lampert, ESL Investments, Inc., RBS Partners LP,

SPE Master I LP, ESL Partners LP, SPE I Partners LP, RBS Investment Management LLC, ESL

Institutional Partners LP, ESL Investors LLC, JPP LLC, JPP II LLC, Bruce Berkowitz, Fairholme

Funds, Inc., Fairholme Capital Management, LLC, Cesar L. Alvarez, Paul G. DePodesta, Kunal

Kamlani, William C. Kunkler III, Steven Mnuchin, Thomas J. Tisch, Ann N. Reese, Robert
19-08250-rdd     Doc 108     Filed 02/21/20 Entered 02/21/20 18:02:48          Main Document
                                          Pg 2 of 5



Schriesheim, Robert Riecker, Scott Huckins, Seritage Growth Properties, Seritage Growth

Properties, LP, Seritage KMT Mezzanine Finance LLC, Seritage SRC Mezzanine Finance LLC,

Seritage KMT Finance LLC, Seritage SRC Finance LLC, Seritage GS Holdings LLC, Seritage

SPS Holdings LLC, and Seritage MS Holdings LLC, by their undersigned counsel, will move

before the Honorable Robert D. Drain, United States Bankruptcy Judge for the Southern District

of New York, in the United States Bankruptcy Court for the Southern District of New York, 300

Quarropas Street, White Plains, New York 10601, at such time that the parties agree and the Court

approves, for an Order dismissing Counts 12 and 15-22 of the First Amended Complaint filed in

the above-referenced adversary proceeding.


Dated: February 21, 2020                          Respectfully submitted,

                                                  WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP

                                                  /s/ Philip D. Anker
                                                  Philip D. Anker
                                                  Noah A. Levine
                                                  Ryanne E. Perio
                                                  philip.anker@wilmerhale.com
                                                  noah.levine@wilmerhale.com
                                                  ryanne.perio@wilmerhale.com
                                                  7 World Trade Center
                                                  250 Greenwich Street
                                                  New York, New York 10007
                                                  (212) 230-8800

                                                  Attorneys for Edward S. Lampert, ESL
                                                  Investments, Inc., RBS Partners LP, SPE Master I
                                                  LP, ESL Partners LP, SPE I Partners LP, RBS
                                                  Investment Management LLC, ESL Institutional
                                                  Partners LP, ESL Investors LLC, JPP LLC, and
                                                  JPP II LLC.


                                                  SULLIVAN & CROMWELL LLP

                                                  /s/ Robert A. Sacks
19-08250-rdd   Doc 108   Filed 02/21/20 Entered 02/21/20 18:02:48     Main Document
                                      Pg 3 of 5



                                          Robert A. Sacks
                                          Brian D. Glueckstein
                                          sacksr@sullcrom.com
                                          gluecksteinb@sullcrom.com
                                          125 Broad Street
                                          New York, NY 10004
                                          (212) 558-4000

                                          Attorneys for Steven Mnuchin


                                          CRAVATH, SWAINE & MOORE LLP

                                          /s/ Evan R. Chesler
                                          Evan R. Chesler
                                          J. Wesley Earnhardt
                                          echesler@cravath.com
                                          wearnhardt@cravath.com
                                          825 Eighth Avenue
                                          New York, NY 10019
                                          (212) 474-1000

                                          Attorneys for Ann Reese, Paul DePodesta, and
                                          William Kunkler


                                          JOSEPH HAGE AARONSON LLC

                                          /s/ Gregory P. Joseph
                                          Gregory P. Joseph
                                          Rachel M. Cherington
                                          Courtney A. Solomon
                                          gjoseph@jha.com
                                          rcherington@jha.com
                                          csolomon@jha.com
                                          485 Lexington Avenue, 30th Floor
                                          New York, NY 10017
                                          (212) 407-1210

                                          Attorneys for Cesar L. Alvarez


                                          O’MELVENY & MYERS LLP

                                          /s/ Andrew J. Frackman
                                          Andrew J. Frackman
19-08250-rdd   Doc 108   Filed 02/21/20 Entered 02/21/20 18:02:48     Main Document
                                      Pg 4 of 5



                                          Daniel S. Shamah
                                          Brad M. Elias
                                          Lauren M. Wagner
                                          afrackman@omm.com
                                          dshamah@omm.com
                                          belias@omm.com
                                          lwagner@omm.com
                                          7 Times Square
                                          New York, NY 10036
                                          (212) 326-2000

                                          Attorneys for Thomas Tisch and Benefit Street
                                          2018, LLC


                                          SEWARD & KISSEL LLP

                                          /s/ Mark J. Hyland
                                          Mark J. Hyland
                                          Thomas Ross Hooper
                                          Noah S. Czarny
                                          Robert J. Gayda
                                          hyland@sewkis.com
                                          hooper@sewkis.com
                                          czarny@sewkis.com
                                          gayda@sewkis.com
                                          One Battery Park Plaza
                                          New York, New York 10004
                                          (212) 574-1200

                                          Attorneys for Bruce Berkowitz and the Fairholme
                                          Defendants


                                          HOLWELL SHUSTER & GOLDBERG LLP

                                          /s/ Michael S. Shuster
                                          Michael S. Shuster
                                          Vincent Levy
                                          Matthew Gurgel
                                          mshuster@hsgllp.com
                                          vlevy@hgsllp.com
                                          mgurgel@hsgllp.com
                                          425 Lexington Avenue
                                          New York, New York 10017
                                          (646) 837-5151
19-08250-rdd   Doc 108   Filed 02/21/20 Entered 02/21/20 18:02:48       Main Document
                                      Pg 5 of 5




                                          Attorneys for Kunal Kamlani


                                          GAIR EBERHARD NELSON DEDINAS LTD.

                                          /s/ Chris Gair
                                          Chris Gair
                                          cgair@gairlawgroup.com
                                          Jeffrey S. Eberhard
                                          jeberhard@gairlawgroup.com
                                          1 E. Wacker Drive, Suite 2600
                                          Chicago, IL 60601
                                          (312) 600-4900

                                          Attorneys for Robert Riecker, Robert Schriesheim,
                                          and Scott Huckins


                                          FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP

                                          /s/ Scott B. Luftglass
                                          Brad Eric Scheler
                                          Scott B. Luftglass
                                          Michael C. Keats
                                          brad.eric.scheler@friedfrank.com
                                          scott.luftglass@friedfrank.com
                                          michael.keats@friedfrank.com
                                          One New York Plaza
                                          New York, New York 10004-1980
                                          (212) 859-8000

                                          Attorneys for the Seritage Defendants
